DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction filed 05/20/2022. 
The status of the Claims is as follows:
Claims 3, 10, and 13 have been cancelled;
Claims 1, 2, 4, 5, 7, 9, 11, 12, 14, 17, and 18 have been amended;
Claims 1, 2, 4-9, 11, 12 and 14-24 are pending and have been examined. 

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 19-24) in the reply filed on 05/20/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021 and 05/20/2022 were filed after the mailing date of the Application on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11, 12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the following limitations:
	“…a pair of side tubes connected by a connection tube…”
It is unclear what structures constitutes a “tube” where the Examiner understands the standard definition of tube includes a long, hollow cylinder. A review of the specification reveals that the term tube appears on page 2 however no corresponding drawing numbers nor is there a sufficient description of the tubes location and function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over COUSINS et al. (US 20160200467; Cousins) in view of Huson (US 20050198922).

Regarding Claim 19 Cousins discloses a wrapping machine comprising: 
a base (12); and 
a wrapping column (22) connected to the base (12), the wrapping column (22) including a carriage (24) vertically movable on the wrapping column (22), (par 15) the carriage (24) having a roll of wrap film (26); 
a motor (186)  for moving the carriage (24) vertically on the wrapping column (22) to wrap a product; 
a link (190) connecting the motor (186) and the carriage (24) for moving the carriage (24) on the wrapping column (22); (par 24)
the wrapping column (22) including a pair of side tubes (annotated Fig. 3) 

However, Cousins does not expressly disclose a pair of side tubes connected by a connection tube located between the side tubes, the pair of side tubes forming a link recess between the side tubes and adjacent the connection tube, the link recess being open opposite the connection tube; 
each of the side tubes including an exteriorly facing slot, the carriage riding on the side tubes along the slot of each of the side tubes; and 
the link moving within the link recess to move the carriage along the wrapping column.

Huson teaches a wrapping machine (10) including a carriage (50)  vertically movable on a wrapping column (32) and a link (84)  for moving the carriage (50). 

Huson further teaches a pair of side tubes (34, 38, 32, 40) connected by a connection tube (42) located between the side tubes (34, 38, 32, 40), the pair of side tubes (34, 38, 32, 40) forming a link recess (46) between the side tubes (34, 38, 32, 40) and adjacent the connection tube (42), the link recess (46) being open opposite the connection tube (42); 
each of the side tubes (34, 38, 32, 40) including an exteriorly facing slot (48, 44), the carriage (50) riding on the side tubes (34, 38, 32, 40) along the slot (48, 44) of each of the side tubes (34, 38, 32, 40); and 
the link moving within the link recess (46) to move the carriage (50) along the wrapping column (32) providing a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine (par 27-28)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping column of Cousins to include a pair of side tubes connected by a connection tube located between the side tubes, the pair of side tubes forming a link recess between the side tubes and adjacent the connection tube, the link recess being open opposite the connection tube as taught by Huson since par 27-28 of Huson suggests that such a modification provides a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine. 

    PNG
    media_image1.png
    855
    880
    media_image1.png
    Greyscale

Regarding Claim 20 the modified invention of Cousins in view of Huson discloses the invention as described above. Cousins further discloses the wrapping column (22) comprises a vertical portion (182) of a wrapping arm (20), the wrapping arm (20) being L-shaped and further including a horizontal portion (152) connected to the base.

Regarding Claim 21 the modified invention of Cousins in view of Huson discloses the invention as described above. Cousins further discloses the wrapping column (22) further includes a pair of pulley wheels (162, 164) 

Cousins does not expressly disclose the pulley wheels located within the link recess, the link extending around each of the pulley wheels.

Huson teaches a pair of pulley wheels (92, 94) are located within the link recess (46) the link (84) extending around each of the pulley wheels (92, 94) providing a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine. (par 27-28)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping column of Cousins to include a pair of side tubes connected by a connection tube located between the side tubes, the pair of side tubes forming a link recess between the side tubes and adjacent the connection tube, the link recess being open opposite the connection tube as taught by Huson since par 27-28 of Huson suggests that such a modification provides a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine. 

Regarding Claim 22 the modified invention of Cousins in view of Huson discloses the invention as described above. Cousins further discloses the wrapping column (22)

Cousins does not expressly disclose the side tubes have an identical configuration.

Huson teaches a pair of side tubes (34, 38, 32, 40) further teaches the side tubes have an identical configuration. (Fig. 3) providing a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine. (par 27-28)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping column of Cousins to include a pair of side tubes connected by a connection tube located between the side tubes, the pair of side tubes forming a link recess between the side tubes and adjacent the connection tube, the link recess being open opposite the connection tube as taught by Huson since par 27-28 of Huson suggests that such a modification provides a controlled attachment and movement of the carriage for the purposes of improving the efficiency of the wrapping machine.

Regarding Claim 23 the modified invention of Cousins in view of Huson discloses the invention as described above. Cousins further discloses the wrapping column (22)

Cousins does not expressly disclose the side tubes are formed of extruded metal.

Huson teaches a pair of side tubes (34, 38, 32, 40). further teaches the side tubes are formed of extruded metal.

Huson discloses the claimed invention except for the side tubes are formed of extruded metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the side tubes of extruded metal,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 Please note that in the instant application, page paragraph 30 applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 24 the modified invention of Cousins in view of Huson discloses the invention as described above. Cousins further discloses the wrapping column (22)

Cousins does not expressly disclose the carriage includes a plurality of flanges extending into the exteriorly facing slots and the link recess. 

Huson teaches a pair of side tubes (34, 38, 32, 40) further teaches the carriage (50) includes a plurality of flanges (58, 60, 62) extending into the exteriorly facing slots (44, 48) and the link recess (46).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over COUSINS et al. (US 20160200467; Cousins) in view of Huson (US 20050198922) and further, in view of Chapon et al. (CA 2 959 894; Chapon).

Regarding Claim 1 the modified invention of Cousins in view of Huson discloses a wrapping machine (10) comprising: 
a base (12); and 
a wrapping arm (22) connected to the base (12) and configured to be movable relative to the base (12), (par 15) the wrapping arm (22) including a carriage (24) vertically movable on the wrapping arm, the carriage (24) having a roll of wrap film (26); 
at least one motor (160, 186) for moving the wrapping arm (22) in a substantially circular direction and for moving the carriage (24) vertically on the wrapping arm (22); 
the wrapping arm (22) being connected to the base (12) such that the wrapping arm (22) can move in the substantially circular direction about a product to wrap the product with film (26); (par 23) and 

However, Cousins does not expressly disclose a bumper assembly movable with the wrapping arm, the bumper assembly including a bumper and an actuator, wherein engagement of the bumper with an external object will actuate the actuator to stop movement of the wrapping arm about the product.

Chapon teaches a wrapping machine (12) that includes a wrapping arm (36) and a carriage (Fig. 2) on the wrapping arm (36). Chapon further teaches a bumper assembly (40) movable with the wrapping arm (36), the bumper assembly (40) including a bumper (42) and an actuator (54), wherein engagement of the bumper (42) with an external object will actuate the actuator (54) to stop movement of the wrapping arm (22) about the product providing an emergency stop device for the purposes of improving the safety of wrapping machine. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping machine of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop device for the purposes of improving the safety of wrapping machine.

Regarding Claim 2 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose engagement of the bumper with the external object will also stop movement of the carriage on the wrapping arm.

Chapon teaches engagement of the bumper (42) with the external object will also stop movement of the carriage (Fig. 2) on the wrapping arm (36) providing an emergency stop device for the purposes of improving the safety of wrapping machine. (pg. 7  par 1; pg. 8 par 3)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping machine of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop device for the purposes of improving the safety of wrapping machine.

Regarding Claim 4 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose the bumper is biased away from the vertical portion such that the bumper is moved against the bias to actuate the actuator.

Chapon teaches the bumper (42) is biased away from a vertical portion (Fig. 2) of the wrapping arm (36) such that the bumper (42) is moved against the bias to actuate the actuator (54) providing an emergency stop device for the purposes of improving the safety of wrapping machine. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping machine of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop device for the purposes of improving the safety of wrapping machine.

Regarding Claim 5 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins discloses the base (12) is movable to be able to move into position adjacent the product. (par 15-19)

Regarding Claim 6 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins discloses the carriage (24) includes pre-stretch rollers (annotated fig. 3) for pre- stretching the wrap film within the carriage (24).

    PNG
    media_image2.png
    809
    585
    media_image2.png
    Greyscale


Regarding Claim 7 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins discloses the base (12)includes a vertical support (148) and a horizontal support (20) cantilevered from an upper end of the vertical support (148); 

Regarding Claim 8 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not disclose the bumper comprises a plurality of paddles rigidly connected together; and abutment of at least one of the paddles moves the bumper against a bias to actuate the actuator.

Chapon teaches the bumper (42) comprises a plurality of paddles (46) rigidly connected together; (Figs. 1 and 2) and abutment of at least one of the paddles (46) moves the bumper (42) against a bias to actuate the actuator (54) providing an emergency stop device for the purposes of improving the safety of wrapping machine. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping machine of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop device for the purposes of improving the safety of wrapping machine.

Regarding Claim 9 the modified invention of Cousins in view of Huson and Chapon teaches a method of safely wrapping goods comprising: 
providing a wrapping machine (10) including a base (12) and a wrapping arm (22), the wrapping arm (22) including a carriage (24) having a roll of wrap film (26); 
moving the wrapping arm (22) about a product in a substantially circular direction and moving the carriage (24) vertically to wrap the product with film from the roll of wrap film (26); (par 23)

However, Cousins does not expressly disclose moving a bumper assembly with the wrapping arm, the bumper assembly being pivotally connected to a top of the wrapping arm at a pivot connection and including a bumper; and stopping movement of the wrapping arm when the bumper abuts an external object, causing the bumper assembly to pivot about the pivot connection.

Chapon teaches a wrapping machine including a wrapping arm (36) and a carriage (Fig. 2). Chapon further teaches moving a bumper assembly (40) with the wrapping arm (36), the bumper assembly (40) being pivotally connected to a top of the wrapping arm (36) at a pivot connection (fig. 2) and including a bumper (42); and 
stopping movement of the wrapping arm (36) when the bumper (42) abuts an external object, causing the bumper assembly (40) to pivot about the pivot connection (Fig. 2) (pg. 8 par 3) providing an emergency stop mechanism for the purposes of improving the safety of wrapping method. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping method of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop mechanism for the purposes of improving the safety of wrapping method.

Regarding Claim 11 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose providing the bumper assembly with an actuator, wherein stopping movement of the wrapping arm occurs from the bumper actuating the actuator.

Chapon teaches providing the bumper assembly (40) with an actuator (54), wherein stopping movement of the wrapping arm (36) occurs from the bumper (42) actuating the actuator (54) (pg. 8 par 3) providing an emergency stop mechanism for the purposes of improving the safety of wrapping method. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping method of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop mechanism for the purposes of improving the safety of wrapping method.

Regarding Claim 12 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose stopping movement of the carriage on the wrapping arm upon engagement of the bumper with the external object.

Chapon teaches stopping movement of the carriage (Fig. 2) on the wrapping arm (36) upon engagement of the bumper (42) with the external object (pg. 8 par 3) providing an emergency stop mechanism for the purposes of improving the safety of wrapping method. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping method of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop mechanism for the purposes of improving the safety of wrapping method.

Regarding Claim 14 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose biasing the bumper away from the vertical portion such that the bumper is moved against the bias to stop movement of the wrapping arm.

Chapon teaches biasing the bumper (42) away from the vertical portion (Fig. 2) such that the bumper (42) is moved against the bias to stop movement of the wrapping arm (36) (pg. 7 par 1-2) providing an emergency stop mechanism for the purposes of improving the safety of wrapping method. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping method of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop mechanism for the purposes of improving the safety of wrapping method.

Regarding Claim 15 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins further discloses including: moving the wrapping machine (10) into position adjacent the product. (par 15-19)

Regarding Claim 16 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins further discloses the carriage (24) includes pre-stretch rollers (annotated Fig. 3) for pre- stretching the wrap film within the carriage (24).

Regarding Claim 17 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins further discloses the base (12) includes a vertical support (148) and a horizontal support (20) cantilevered from an upper end of the vertical support (148); the wrapping arm (22) is rotatably connected to an end of the horizontal support (20) opposite the vertical support (148).

Regarding Claim 18 the modified invention of Cousins in view of Huson and Chapon discloses the invention as described above.  Cousins does not expressly disclose the bumper comprises a plurality of paddles rigidly connected together; abutment of at least one of the paddles moves the bumper to stop movement of the wrapping arm.
Chapon teaches the bumper (42) comprises a plurality of paddles (46) rigidly connected together; (Figs 1-2) abutment of at least one of the paddles (46) moves the bumper (42) to stop movement of the wrapping arm (36) (pg. 7 par 1-2) providing an emergency stop mechanism for the purposes of improving the safety of wrapping method. (pg. 7 par 1-2)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the wrapping method of Cousins in view of Huson to include the bumper assembly of Chapon since page 1 par 2 and page 7 par 1-2 of Chapon suggests that such a modification provides an emergency stop mechanism for the purposes of improving the safety of wrapping method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daniel 20190166769 bumper assembly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Primary Examiner, Art Unit 3731